DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: US20160259054		Proctor et al.		2016-09-08
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 11, the D1 reference discloses receiving a series of acoustic returns (¶ 0133) from a multichannel transducer (92, 94, 96, 98, 100) disposed within a housing (58) of a sonar transducer assembly adapted to be mounted to a mobile structure (10); generating a set of spatial sonar data based, at least in part, on the series of acoustic returns (Abstract, ¶ 0133); and generating an enhanced three dimensional (Abstract) representation of an underwater environment associated with the mobile structure (10) based, at least in part, on a set of spatial data different (¶¶ 0008-0010: 3D mesh data) from the set of spatial sonar data. 
With regards to claim 1, the D1 reference discloses a sonar (Abstract) transducer assembly including a housing (58) adapted to be mounted to a mobile structure (10); a multichannel transducer (92, 94, 96, 98, 100) disposed within the housing (Fig. 14: 58); and a logic device (32) configured to communicate with the multichannel transducer, wherein the logic device (32) is configured to: (¶ 0058) receive a series of acoustic returns from the multichannel transducer; generate a set of spatial sonar data based, at least in part, on the series of acoustic returns; and generate an enhanced three dimensional representation of an underwater environment associated with the mobile structure based, at least in part, on a set of spatial data (¶¶ 0008-0010: 3D mesh data) different from the set of spatial sonar data.
With regards to claims 2 and 12, the D1 reference discloses combining 3D mesh data and sidescan data (¶¶ 0008-0010, 0125).
With regards to claims 3 and 13, the D1 reference discloses combining measured data and chart data (¶ 0125).
With regards to claims 4 and 14, the D1 reference discloses the utilization of an interferometric sonar subsystem (¶¶ 0061, 0072) combining first and second sets of sidescan sonar data (Abstract, ¶ 0010).
With regards to claims 5 and 15, the D1 reference discloses the utilization of a first frequency (480kHz) and a second frequency (600kHz) higher than the first frequency higher than the first frequency (Abstract).
With regards to claims 6 and 16, the D1 reference discloses 3D mesh data with sidescan data.
With regards to claims 7 and 17, the D1 reference discloses utilizing interferometric sidescan sonar data (¶ 0072).
With regards to claims 8 and 18, the D1 reference discloses utilizing of a temperature sensor, an orientation sensor, and a position sensor (¶¶ 0125, 0165).
With regards to claims 9 and 19, the D1 reference discloses utilizing of a transom mount (¶¶ 0067, 0154, 0155).
With regards to claims 10 and 20, the D1 reference discloses utilizing of a user (¶¶ 0066, 0123; Figs. 15, 22-28) interface (42) and display (40).  
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645